OPINION OF THE COURT
Per Curiam.
Respondent Thomas A. Bolán was admitted to the practice of law in the State of New York by the Second Judicial Department on March 29, 1951. At all times relevant to thfese proceedings, respondent maintained his principal place of business within the First Judicial Department.
On November 30, 2004, respondent pleaded guilty to an indictment filed in the United States District Court for the District of Connecticut for misprision of a felony in violation of 18 USC § 4, a felony. The basis for this conviction was that respondent, as a trustee of the St. Francis of Assisi Foundation, attended a meeting on April 29, 1999 at the Mississippi Insurance Department at which false representations regarding the funding, nature and control of the St. Francis of Assisi Foundation were made, and respondent did not as soon as possible make known the same to a judge or other person in civil authority under the United States.
Respondent, who is 81 years old, was sentenced on May 24, 2005, to a term of probation for one year and was ordered to pay a fine of $10,000 and a special assessment of $100.
The Departmental Disciplinary Committee requested an order determining that the crime for which respondent had been convicted was a serious crime and directing him to show cause before the Committee or a referee why a final order of censure, suspension or disbarment should not be made.
In lieu of a response to the petition, pursuant to 22 NYCRR 603.11, respondent has submitted his affidavit of resignation sworn to on December 30, 2005, and requests permission to resign from the practice of law. Respondent acknowledges that there is a disciplinary proceeding against him based on his conviction and that he could not successfully defend himself against the charges, and states that his resignation is voluntary, free from coercion or duress, and submitted with full knowledge of its implications.
Pursuant to 22 NYCRR 603.11 (b), the Committee staff has submitted an affirmation in support of respondent’s affidavit, recommending that respondent’s request for resignation be granted and that respondent’s name be stricken from the roll of attorneys.
*174As respondent’s affidavit satisfies the criteria of 22 NYCRR 603.11, respondent’s resignation should be accepted (see e.g. Matter of Percy, 14 AD3d 26 [2004]; Matter of Perrone, 2 AD3d 35 [2003]) and his name stricken from the roll of attorneys in the State of New York, effective nunc pro tunc to December 30, 2005.
Tom, J.P., Friedman, Sullivan, Catterson and Malone, JJ., concur.
Respondent’s resignation accepted, and his name stricken from the roll of attorneys and counselors-at-law in the State of New York, effective nunc pro tunc to December 30, 2005.